DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 10/07/2021.
Status of Rejections
The rejection(s) of claim(s) 24 is/are obviated by applicant’s cancellation. 
The previous rejection(s) of claim(s) 4-5 under 35 USC 112(b) is/are withdrawn in view of applicant’s amendments, but new rejection(s) under 35 USC 112(b) are presented herein in view of applicant’s amendments.
New grounds of rejection for claims 1, 4 and 9 are necessitated by applicant’s amendments.
All other previous rejections are maintained.
Claims 1-13 and 23 are pending and under consideration for this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the capillary action of the non-metallic electrode" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim. There is no previous limitation indicating that the non-metallic electrode experiences capillary action. It is therefore unclear whether or not this limitation is optional when the non-metallic electrode does not experience capillary action.
In claim 5, the limitation of “a second electrically isolating coating and a second blanket anode disposed on opposite sides of the substrate” is unclear. It is not clear what the second electrically isolating coating and second blanket anode are on an opposite side from, for instance whether they are on opposite sides of the substrate from each other or they are both on a single opposite side to the first blanket anode and first electrically isolating coating. For examination purposes, the limitation has been interpreted to mean that the second blanket anode and second electrically isolating coating are both on a single opposite side to the first blanket anode and first electrically isolating coating, based on Figure 7 and Paragraph 0049, lines 2-4, of the instant specification.
Claim 9 recites the limitation “an electrically isolating coating” in lines 5-6. The limitation of “an electrically isolating coating” is previously introduced in line 3 of the claim. It is therefore unclear whether the later recitation is referring to this previous 
Claim 9 recites the limitation “an electron source” in line 11. The limitation of “an electron source” is previously introduced in line 7 of the claim. It is therefore unclear whether the later recitation is referring to this previous limitation of introducing a new limitation. For examination purposes, it has been interpreted as referring to the previous limitation.
Claim 10 recites the limitation “a carbon fiber fabric” in lines 2-3. The limitation of “carbon fiber fabric” is previously introduced in lines 8-9 of claim 9. It is therefore unclear whether the later recitation is referring to this previous limitation of introducing a new limitation. For examination purposes, it has been interpreted as referring to the previous limitation, based on Fig. 1 and Paragraph 0028, lines 1-8, of the instant specification.
Any claims dependent on the above claim(s) are rejected for their dependence.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gay (U.S. Patent No. 3,868,313) in view of Nayak et al. (U.S. Patent No. 4,473,450), hereinafter Nayak, Ishikawa et al. (U.S. 2014/0224670), hereinafter Ishikawa, Dimond et al. (U.S. Patent No. 4,812,212), hereinafter Dimond, and Schutt (U.S. Patent No. 8,557,089). 

Gay does not teach the electrically conductive layer of the blanket anode comprising a first type of carbon fiber fabric, but does teach a fabric being embedded in part of the conductive coating (see e.g. Col. 7, lines 48-49).
Nayak teaches an electrode for impressed current corrosion protection (see e.g. Abstract), comprising a core conductor connected to a power supply (see e.g. col. 2, lines 54-57) and surrounded by a conductive polymer (see e.g. Col. 3, lines 33-39 and 56-60), and an outer component of carbon or graphite fibers which may be woven into a fabric are embedded in the conductive polymer (see e.g. Col. 4, lines 12-16 and 32-40). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fabric in the outer conductive coating of Gay to comprise the conductive carbon fiber fabric taught by Nayak in order to allow damaging reaction products to escape more easily. 
Gay in view of Nayak does not teach the electrode connected to the blanket anode being non-metallic. Gay does however teach that graphite can be used as an anode in cathodic protection systems (see e.g. Col. 1, lines 21-26).
Ishikawa teaches an anode for corrosion protection (see e.g. Abstract), comprising a sheet electrode which connects the anode to an external power supply (see e.g. Fig. 1, conductive layer 11; Paragraph 0072, lines 4-7, and Paragraph 0074, lines 1-4). This sheet electrode is preferably formed from a carbon material, as it is light, flexible and low cost, in addition to providing the high corrosion resistance desired of the electrode (see e.g. Paragraph 0080 and Paragraph 0074, lines 4-8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gay in view of Nayak to utilize the carbon sheet taught by Ishikawa as the connecting electrode as it provides high corrosion resistance, in addition to being lightweight, flexible and low cost.
Gay in view of Nayak and Ishikawa does not teach a capillary action prevention portion at the second end to address the capillary action of the non-metallic electrode to prevent the corrosion of the wire and the connector, wherein the capillary action 
	Dimond teaches a corrosion protection apparatus (see e.g. Abstract) comprising a non-metallic anode structure comprising a flexible graphite thread tape (see e.g. Fig. 6, electrically conductive tape 27 of anode structure 7; Col. 4, lines 8-10 and 19-29) which is connected to a power supply by being folded over and compressed to a connector which communicates with a wire within a weatherproof junction box (see e.g. Fig. 4, junction box 9 with compression connector including bus bar 45 over which tape 27 is curled and compressed against, bus bar being connected to conductor cable 55; Col. 5, lines 14-20, 45-49, and 53-58, and Col. 6, lines 4-8). This electrical connection structure is inexpensive to make, easy to install and reliable (see e.g. Col. 6, lines 10-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-metallic electrode of Gay in view of Nayak and Ishikawa to comprise the electrical connection structure of Dimond, including the electrode being folded and compressed tightly to a connector, as an inexpensive, easy to install and reliable way of making an electrical connection to a non-metallic flexible carbon electrode.

Schutt teaches an anode assembly for an impressed current cathodic protection system (see e.g. Abstract) which comprises a connection box at which the anode is connected to a power supply by a cable and connector (see e.g. Fig. 5, connection box 52 with connector 56 connecting to electrically conductive cable 10; Col. 5, lines 19-22, 25-28 and 33-36), similar to the junction box of Dimond (see e.g. Dimond Fig. 4, junction box 9). The box is filled with an insulating, waterproofing compound such as an epoxy that covers and protects the electrical connections, preventing exposure of the bare cables and connectors to the elements and to corrosion (see e.g. Fig. 5, waterproofing compound 60; Col. 5, lines 46-51, and Col. 6, lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gay in view of Nayak, Ishikawa and Dimond to comprise a waterproofing compound covering the electrical connections in order to prevent the bare cables and connectors from being exposed to the elements and to corrosion.
Though none of Gay, Nayak, Ishikawa, Dimond and Schutt explicitly mention “capillary action”, the references in combination teach all the structural elements of the claimed capillary action prevention portion, as stated above. Schutt in particular teaches the waterproofing compound preventing the cable and connector being exposed to corrosion (see e.g. Schutt Col. 5, lines 49-51). The structure of Gay in view of Nayak, Ishikawa, Dimond and Schutt would therefore be capable of preventing all water infiltration, including from any capillary action which may occur when the non-metallic 
Regarding claim 2, Gay in view of Nayak, Ishikawa, Dimond and Schutt teaches the electrically conductive layer including a second type of carbon fiber fabric (see e.g. Ishikawa Paragraph 0081, lines 1-6, the conductive layer of carbon material is formed as a fabric, cloth, sheet or paper) and an electrically conductive filler (“elemental carbon”, see e.g. Gay Col. 3, lines 1-5).
Regarding claim 3, Gay in view of Nayak, Ishikawa, Dimond and Schutt teaches a topcoat disposed over a portion of the blanket anode (see e.g. Gay Col. 4, lines 30-32).
Regarding claim 4, Gay in view of Nayak, Ishikawa, Dimond and Schutt teaches the non-metallic electrode further comprising the first type of carbon fiber fabric (see e.g. Ishikawa Paragraph 0081, lines 1-6, carbon conducting layer comprising a carbon cloth or fabric sheet; and see e.g. Nayak Col. 4, lines 12-16 and 32-40, conductive element comprising a knitted, woven or braided carbon fiber fabric sheet), wherein the electrically conductive layer is embedded in the blanket anode (see e.g. Gay Fig. 2, the connecting electrode 16 is embedded between conductive paint layers 14 and 18; Col. 7, lines 43-48).
Regarding claim 5, Gay in view of Nayak, Ishikawa, Dimond and Schutt does not explicitly teach a second electrically isolating coating and a second blanket anodes on the opposite side of the substrate from the blanket anode and electrically isolating coating. Gay does however teach a permanent impressed current electrode being 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gay in view of Nayak, Ishikawa, Dimond and Schutt including the isolating coating and blanket anode to be applied on opposite sides of the substrate when opposite surfaces of the substrate are subjected to corrosive influences.
Regarding claim 9, Gay teaches a kit for providing corrosion protection to a substrate (see e.g. Fig. 1, steel sheet 10; Col. 7, lines 37-39), comprising an electrically isolating coating configured to be applied on at least a portion of the substrate (see e.g. Fig. 1, first coating 12; Col. 7, lines 41-42), and a blanket anode (see e.g. Figs. 1-2, conductive paint coatings 14 and 18; Col. 7, lines 41-43 and 45-49) configured to be applied onto at least a portion of the electrically isolating coating disposed on the substrate (see e.g. Fig. 1, first coating 12; Col. 7, lines 41-42), wherein the substrate is to connect to an electron source as a cathode (see e.g. Col. 7, lines 57-59, the steel sheet and bus bar are connected to a D.C. electrical supply with the bus bar anodic, meaning the steel sheet is connected cathodically); and an electrode to connect to the blanket anode at a first end and to an electron source via a wire at a second end distal from the first end, wherein the electrode and the wire are connected by an electrical connector (see e.g. Figs. 1-2, busbar 16 provided over the conductive coating 14 on one end and connected to the D.C. supply via cables connecting to electrical connector 30 at another end; Col. 4, lines 13-22, Col. 7, lines 43-45 and Col. 7, line 57-Col. 8, line 3).

Nayak teaches an electrode for impressed current corrosion protection (see e.g. Abstract), comprising a core conductor connected to a power supply (see e.g. col. 2, lines 54-57) and surrounded by a conductive polymer (see e.g. Col. 3, lines 33-39 and 56-60), and an outer component of carbon or graphite fibers which may be woven into a fabric are embedded in the conductive polymer (see e.g. Col. 4, lines 12-16 and 32-40). This outer element allows damaging electrochemical reaction products to escape more easily by being generated on the protruding portions of the fibers (see e.g. Col. 4, lines 3-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fabric in the outer conductive coating of Gay to comprise the conductive carbon fiber fabric taught by Nayak in order to allow damaging reaction products to escape more easily. 
Gay in view of Nayak does not teach the electrode connected to the blanket anode being non-metallic. Gay does however teach that graphite can be used as an anode in cathodic protection systems (see e.g. Col. 1, lines 21-26).
Ishikawa teaches an anode for corrosion protection (see e.g. Abstract), comprising a sheet electrode which connects the anode to an external power supply (see e.g. Fig. 1, conductive layer 11; Paragraph 0072, lines 4-7, and Paragraph 0074, lines 1-4). This sheet electrode is preferably formed from a carbon material, as it is light, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gay in view of Nayak to utilize the carbon sheet taught by Ishikawa as the connecting electrode as it provides high corrosion resistance, in addition to being lightweight, flexible and low cost.
Gay in view of Nayak and Ishikawa does not teach a capillary action prevention portion at the second end to address the capillary action of the non-metallic electrode to prevent the corrosion of the wire and the connector, wherein the capillary action prevention portion comprises one or more of (i) a tightly folded portion of the non-metallic electrode with a coating applied on the tightly folded portion and (ii) a graphite rod between the non-metallic electrode and the electrical connector. Gay in view of Nayak and Ishikawa does however teach the non-metallic electrode comprising a graphite sheet or carbon cloth or fabric sheet (see e.g. Ishikawa Paragraph 0081, lines 1-6) and being flexible (see e.g. Ishikawa Paragraph 0080, lines 1-3).
	Dimond teaches a corrosion protection apparatus (see e.g. Abstract) comprising a non-metallic anode structure comprising a flexible graphite thread tape (see e.g. Fig. 6, electrically conductive tape 27 of anode structure 7; Col. 4, lines 8-10 and 19-29) which is connected to a power supply by being folded over and compressed to a connector which communicates with a wire within a weatherproof junction box (see e.g. Fig. 4, junction box 9 with compression connector including bus bar 45 over which tape 27 is curled and compressed against, bus bar being connected to conductor cable 55; Col. 5, lines 14-20, 45-49, and 53-58, and Col. 6, lines 4-8). This electrical connection 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-metallic electrode of Gay in view of Nayak and Ishikawa to comprise the electrical connection structure of Dimond, including the electrode being folded and compressed tightly to a connector, as an inexpensive, easy to install and reliable way of making an electrical connection to a non-metallic flexible carbon electrode.
Gay in view of Nayak, Ishikawa and Dimond does not teach a coating applied to the tightly folded portion. 
Schutt teaches an anode assembly for an impressed current cathodic protection system (see e.g. Abstract) which comprises a connection box at which the anode is connected to a power supply by a cable and connector (see e.g. Fig. 5, connection box 52 with connector 56 connecting to electrically conductive cable 10; Col. 5, lines 19-22, 25-28 and 33-36), similar to the junction box of Dimond (see e.g. Dimond Fig. 4, junction box 9). The box is filled with an insulating, waterproofing compound such as an epoxy that covers and protects the electrical connections, preventing exposure of the bare cables and connectors to the elements and to corrosion (see e.g. Fig. 5, waterproofing compound 60; Col. 5, lines 46-51, and Col. 6, lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gay in view of Nayak, Ishikawa and Dimond to comprise a waterproofing compound covering the electrical 
Though none of Gay, Nayak, Ishikawa, Dimond and Schutt explicitly mention “capillary action”, the references in combination teach all the structural elements of the claimed capillary action prevention portion, as stated above. Schutt in particular teaches the waterproofing compound preventing the cable and connector being exposed to corrosion (see e.g. Schutt Col. 5, lines 49-51). The structure of Gay in view of Nayak, Ishikawa, Dimond and Schutt would therefore be capable of preventing all water infiltration, including from any capillary action which may occur when the non-metallic electrode is porous, as it would be when comprising the carbon cloth or fabric sheet taught by Ishikawa (see e.g. Ishikawa Paragraph 0081, lines 1-6).
Regarding claim 10, Gay in view of Nayak, Ishikawa, Dimond and Schutt teaches the blanket anode comprising a coating material having one or more conductive fillers in binding layers (“elemental carbon” in the conductive paint layers; see e.g. Gay Col. 3, lines 1-5), and the carbon fiber fabric in a core layer, wherein the carbon fiber fabric is a conductive element (see e.g. Figs. 1-2 and Col. 7, lines 24-29 and 48-49, fabric is embedded in the outer layer 18 of conductive paint and then coated with another layer of conductive paint; the fabric modified with Nayak to be a conductive carbon fiber fabric as stated above in regards to claim 9, see e.g. Nayak Col. 4, lines 12-16 and 32-40). 
Claim 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gay in view of Nayak, Ishikawa, Dimond and Schutt, as applied to claim 1, further in view of Sica et al. (U.S. 2006/0054072), hereinafter Sica.

Gay in view of Nayak, Ishikawa, Dimond and Schutt does not explicitly teach the electron source comprising a microcontroller, the microcontroller to provide and monitor electron flow between the substrate and the blanket anode, but does teach that monitoring and control are the same as for “normal cathodic protection systems” (see e.g. Gay Col. 4, lines 27-29).
Sica teaches a control system for a corrosion protection system (see e.g. Abstract), comprising a microcontroller including a control box which provides and monitors electron flow between an anode and metal parts of a vessel to be protected (see e.g. Paragraph 0010 and Paragraph 0022). This controller is responsive to current changes in the environment and allows the desired voltage difference between the anode and the protected metal to be maintained throughout the operation of the corrosion protection device (see e.g. Paragraph 0010, lines 8-16, and Paragraph 0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the corrosion protection system taught by Gay in view of Nayak, Ishikawa, Dimond and Schutt to comprise the control system taught by Sica as a suitable means of monitoring and control that is additionally responsive to the environment to maintain the desired voltage difference throughout operation of the system.

Regarding claim 8, Gay in view of Nayak, Ishikawa, Dimond, Schutt and Sica teaches the microcontroller being programmable for different electron flows and status information (see e.g. Sica Paragraph 0036, lines 1-2).
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gay in view of Nayak, Ishikawa, Dimond and Schutt as applied to claim 9 above, and further in view of Sica.
Regarding claim 11, Gay in view of Nayak, Ishikawa, Dimond and Schutt teaches all the elements of the system of claim 9 as stated above. Gay in view of Nayak, Ishikawa, Dimond and Schutt further teaches the electron source comprising a power supply (“D.C. electrical supply”, see e.g. Gay Col. 7, line 57). 
Gay in view of Nayak, Ishikawa, Dimond and Schutt does not explicitly teach the electron source comprising a microcontroller, the microcontroller to provide and monitor electron flow between the substrate and the blanket anode, but does teach that monitoring and control are the same as for “normal cathodic protection systems” (see e.g. Gay Col. 4, lines 27-29).
Sica teaches a control system for a corrosion protection system (see e.g. Abstract), comprising a microcontroller including a control box which provides and monitors electron flow between an anode and metal parts of a vessel to be protected 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the corrosion protection system taught by Gay in view of Nayak, Ishikawa, Dimond and Schutt to comprise the control system taught by Sica as a suitable means of monitoring and control that is additionally responsive to the environment to maintain the desired voltage difference throughout operation of the system.
Regarding claim 12, Gay in view of Nayak, Ishikawa, Dimond, Schutt and Sica teaches the electron source further comprising an indicator and the microcontroller being configured to output status information via the indicator based on the electron flow (via an indicating LED on a display, see e.g. Sica Paragraph 0011 and Paragraph 0032, lines 5-11).
Regarding claim 13, Gay in view of Nayak, Ishikawa, Dimond, Schutt and Sica teaches the microcontroller being programmable for different electron flows and status information (see e.g. Sica Paragraph 0036, lines 1-2).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gay in view of Nayak, Ishikawa, Dimond and Schutt, as applied to claim 1 above, further in view of Petrocokino (U.S. Patent No. 3,001,919) and Kozawa et al. (U.S. Patent No. 4,224,384), hereinafter Kozawa.

Petrocokino relates to corrosion protection of immersed metallic structures (see e.g. Col. 1, lines 9-12) and teaches that corrosion protection to immersed structures results in evolution of nascent hydrogen which can form blisters, build up pressure and ultimately destroy the coating if it is compact and nonporous (see e.g. Col. 2, lines 34-37 and 40-47, and Col. 2, line 68-Col. 3, line 3). 
Kozawa teaches a hydrogen gas absorbing “shaped article” comprising silver catalyzed manganese dioxide which can be used in an electrochemical cell to absorb evolved hydrogen and prevent excessive buildup of gas pressure and rupture of the cell (see e.g. Col. 1, lines 5-16). This shaped article is porous enough to allow hydrogen gas to penetrate it (see e.g. Col. 2, lines 43-45), and is made with a binder such as polyethylene and epoxy resins (see e.g. Col. 2, lines 39-43 and 46-48) as well as conductive additive such as graphite (see e.g. Col. 2, lines 49-54), which are also the main components of the conductive paint coating taught by Gay (see Gay Col. 3, lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive paint coating applied to the isolating coating taught by Gay in view of Nayak, Ishikawa, Dimond and Schutt to include the hydrogen absorbent materials taught by Kozawa, particularly when used in .
Response to Arguments
Applicant’s arguments, see pages 9-12, filed 10/07/2021, with respect to the rejection(s) of amended claim(s) 1 under 35 USC 103 over Gay in view of Nayak and Ishikawa, particularly regarding the structure of the capillary action prevention portion, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gay, Nayak, Ishikawa, Dimond and Schutt.
Applicant’s arguments, see pages 9-12, filed 10/07/2021, with respect to the rejection(s) of amended claim(s) 9 under 35 USC 103 over Gay in view of Ishikawa, particularly regarding the structure of the capillary action prevention portion, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gay, Nayak, Ishikawa, Dimond and Schutt.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795